DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/29/2020 has been entered. Claims 1, 2, 4-6, 9-23 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 05/29/2020.


Response to Arguments
Applicant’s amendments, filed on 10/29/2020, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant’s arguments with respect to the ART REJECTIONS have been considered but are moot because the arguments do not apply to any of the previous rejected limitations.

Applicant's arguments, see Page 6, filed 10/29/2020, with respect to the 101 REJECTIONS have been fully considered but they are not persuasive. 

Examiner interprets the claimed invention to merely use generic computer structure as a tool to “analyzes at least a portion of the data to generate results” via Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation and/or Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion) without practically applying the identified abstract idea.  The courts have stated limitations that are not indicative of integration into a practical application: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)).  Examiner interprets the generic computer functions (generic data acquisition, output, transfer, display, storage, etc.) to be merely adding insignificant extra-solution activity to facilitate the identified abstract idea. Examiner interprets the mere correlation/definition/description of the data being acquired and processed via the generic computer structure to generally link the use of the identified abstract idea to a particular technological environment or field of use.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). Examiner directs applicant to Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for further evidence that a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Examiner further directs applicant to all the reference cited in PTO-892 mailed 05/29/2020 for further evidence.  See updated 101 REJECTIONS based on amendments.
Further, the applicant compares the claimed invention to Example 39 of USPTO SME Guidance (see, e.g., 84 Fed. Reg. 50).  In contrast to the claimed invention, the example is directed toward training a neural network.  The claimed invention is directed toward using generic computer structure as a tool to acquire, process, and output data associated with a plurality of wells.  The two inventions aren’t relevant.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 9-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to Claim 1, the limitation states “wherein the data comprise real-time rig block position data received during drilling of a stand, in light of the specifications, for one of the plurality of wells”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art how a stand is being defined and how “during drilling of a stand for one of the plurality of wells” further limits the comprised real-time rig block position data.  For Examination purposes, any rig block position data meets the scope of the limitation.  Independent claims 16, 19 are rejected for similar reasons.  Please cite the specific paragraphs describing this limitation.

Claims 2, 4-6, 9-15, 17, 18, 20-22 are rejected as for being dependent on claims 1, 16, 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 1, the limitation states “wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells”.  It is unclear how a stand is being defined and how “during drilling of a stand for one of the plurality of wells” further limits the comprised real-time rig block position data.  For Examination purposes, any rig block position data meets the scope of the limitation.  Independent claims 16, 19 are rejected for similar reasons.

Claims 2, 4-6, 9-15, 17, 18, 20-22 are rejected as for being dependent on claims 1, 16, 19.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 2, 4-6, 9-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites 
analyzes at least a portion of the data to generate results; wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utlilized to compute at least one benchmark for analysis of subsequent drilling 
[Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2, 4-6, 9, 10, 12, 14, 15, 21, 22 recite(s) wherein the data comprise measured depth data for the plurality of wells and the results comprise wellbore depth results for each of the plurality of wells.  wherein the computerized inference engine characterizes uncertainty of wellbore depth for each of the plurality of wells.  wherein the computerized inference engine generates wellbore depth results based on at least two types of measured depth data.  wherein the data comprise rig hook load data, wherein the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data and wherein the characterized drilling performance comprises net rate of penetration and gross rate of penetration.  wherein the results comprise events and wherein the communication engine relates types of events and levels.  wherein the results comprise events and wherein the communication engine relates types of events to destination addresses.  wherein the communication engine adjusts output of information from one of the levels to another one of the levels to escalate the information.  wherein the computerized inference engine generates the results for individual wells of the plurality of wells based at least in part on corresponding individual well plans.  wherein the computerized inference engine receives and analyzes at least a portion of data from a different plurality of wells to generate results for the different plurality of wells; wherein the information that characterizes drilling performance comprises at least one drilling speed metric. wherein the at least one drilling speed metric comprises at least one of a rate of penetration and a slips-to-slips time [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 16 recites data associated with a plurality of wells, wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells; analyzing at least a portion of the data to generate results, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark; information based at least in part on the results, wherein the information characterizes drilling performance for the drilling of the stand; and computing at least one benchmark for analyzing subsequent drilling using the characterized drilling performance [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Claim(s) 17, 18 recite(s) wherein the computerized interpretation engine comprises an inference engine, the data comprises measured depth data for the plurality of wells, the results comprise wellbore depth results for each of the plurality of wells, and wellbore depth information for at least a portion of the plurality of wells to a destination address defined by a relation between wells and destination addresses.  wherein the data comprise rig hook load data, and wherein the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 19 recites data associated with a plurality of wells, wherein the data comprise real-time rig block position data received during the drilling of a stand for one of the plurality of wells; analyze at least a portion of the data using a computerized interpretation engine to generate results, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark; and information based at least in part on the results, wherein the information characterizes drilling performance for the drilling of the stand; and compute at least one benchmark for analysis of subsequent drilling using the characterized drilling performance [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 19, Claim(s) 20 recite(s) wherein the data comprise rig hook load data, and wherein the results comprise non- productive time results based at least in part on the rig block position data and the rig hook load data [Mathematical Concepts – .
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a data interface; a computerized inference engine; a communication engine; comprising a communication matrix; wherein the computerized interpretation engine comprises an inference engine Examiner interprets these limitations as being generic computer structure merely being used as a tool to perform the abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receives data associated with a plurality of wells; receives; outputs information based at least in part on the results; outputs wellbore depth information for at least a portion of the plurality of wells to a destination address defined by a relation between wells and destination addresses;  outputs the information to one or more destination addresses based at least in part on the communication matrix;  outputs information for a type of event to a destination address associated with one of a plurality of levels wherein each of the levels is associated with a role; outputs wellbore depth information for at least a portion of the plurality of wells to a destination address defined by a relation between wells and destination addresses; Examiner interprets these limitations as being generic computer functions (generic data acquisition and output)); or
data associated with a plurality of wells; data received during drilling of a stand for one of the plurality of wells). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Generic computer structure with the capability of processing data, data acquisition and output, and in communication with other generic structure is well-understood, routine, conventional activities/structure previously known to the industry. Examiner directs applicant to Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for further evidence that a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Examiner further directs applicant to all the reference cited in PTO-892 mailed 05/29/2020 for further evidence.  See updated 101 REJECTIONS based on amendments.).

NOTE:   Examiner believes incorporating Claim 23 into each independent claim would practically apply the identified abstract idea and overcome the standing 101 rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 9-17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MEBANE, III (US 2015/0053483) (hereinafter “MEBANE”) in view of ISRAEL ET AL. (US 2016/0053603) (hereinafter “ISRAEL”).

With respect to Claim 1, MEBANE teaches:
a data interface that receives data associated with a plurality of wells (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9); 
a computerized inference engine that receives and analyzes at least a portion of the data to generate results (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9); and 
a communication engine that outputs information based at least in part on the results (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9),
wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells (See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters),
wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark (See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters),
wherein the information characterizes drilling performance for the drilling of the stand (See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters), and
wherein the characterized drilling performance is utlilized to compute at least one benchmark for analysis of subsequent drilling (See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters).  
ISRAEL further teaches:
wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utilized to compute at least one benchmark for analysis of subsequent drilling (See Para 0021, 0078, 0098, 0100 block position; See Para 0026-0030, 0088-0105 benchmark).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utilized to compute at least one benchmark for analysis of subsequent drilling.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to monitor and manage well drilling and production operations.

With respect to Claim 2, MEBANE teaches:
wherein 
the data comprise measured depth data for the plurality of wells and the results comprise wellbore depth results for each of the plurality of wells (See Para 0053 depth; See Para 0033-0038; See Figs. 1A-1B, 9).  

With respect to Claim 4, MEBANE teaches:
wherein 
the computerized inference engine characterizes uncertainty of wellbore depth for each of the plurality of wells (See Para 0053 wellbore stability; See Para 0033-0038; See Figs. 1A-1B, 9).  

With respect to Claim 5, MEBANE teaches:
wherein 
the computerized inference engine generates wellbore depth results based on at least two types of measured depth data (See Para 0053 acquiring real-time measurments; See Para 0033-0038; See Figs. 1A-1B, 9).  

With respect to Claim 9, MEBANE teaches:
wherein 
the results comprise events and wherein the communication engine relates types of events and levels (See Para 0033-0038, 0053; See Figs. 1A-1B, 9).  

With respect to Claim 10, MEBANE teaches:
wherein 
the results comprise events and wherein the communication engine relates types of events to destination addresses (See Para 0033-0038, 0053; See Figs. 1A-1B, 9).  

With respect to Claim 11, MEBANE teaches:
wherein 
the communication engine outputs information for a type of event to a destination address associated with one of a plurality of levels wherein each of the levels is associated with a role (See Para 0033-0038, 0053; See Figs. 1A-1B, 9).  

With respect to Claim 12, MEBANE teaches:
wherein 
the communication engine adjusts output of information from one of the levels to another one of the levels to escalate the information (See Para 0033-0038, 0053; See Figs. 1A-1B, 9).  

With respect to Claim 13, MEBANE teaches:
wherein 
the communication engine adjusts output of information from one of the levels to another one of the levels to de-escalate the information (See Para 0033-0038, 0053; See Figs. 1A-1B, 9).  

With respect to Claim 14, MEBANE teaches:
wherein 
the computerized inference engine generates the results for individual wells of the plurality of wells based at least in part on corresponding individual well plans (See Para 0033-0038, 0053; See Figs. 1A-1B, 9).  

With respect to Claim 15, MEBANE teaches:
wherein 
the computerized inference engine receives and analyzes at least a portion of data from a different plurality of wells to generate results for the different plurality of wells (See Para 0033-0038, 0053; See Figs. 1A-1B, 9).  

With respect to Claim 16, MEBANE teaches:
receiving data associated with a plurality of wells, wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9; See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters); 
analyzing at least a portion of the data using a computerized interpretation engine to generate results, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9; See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters);
outputting information based at least in part on the results, wherein the information characterizes drilling performance for the drilling of the stand (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9; See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters); and
computing at least one benchmark for analyzing subsequent drilling using the characterized drilling performance (See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters).  
ISRAEL further teaches:
wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utilized to compute at least one benchmark for analysis of subsequent drilling (See Para 0021, 0078, 0098, 0100 block position; See Para 0026-0030, 0088-0105 benchmark).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utilized to compute at least one benchmark for analysis of subsequent drilling.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to monitor and manage well drilling and production operations.  

With respect to Claim 17, MEBANE teaches:
wherein 
the computerized interpretation engine comprises an inference engine (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9), 
the data comprises measured depth data for the plurality of wells (See Para 0053 depth; See Para 0033-0038; See Figs. 1A-1B, 9), 
the results comprise wellbore depth results for each of the plurality of wells (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9), and 
the communication engine outputs wellbore depth information for at least a portion of the plurality of wells to a destination address defined by a relation between wells and destination addresses (See Para 0033-0038 remote access site; See 0053; See Figs. 1A-1B, 9).  

With respect to Claim 19, MEBANE teaches:
receiving data associated with a plurality of wells, wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9; See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters); 
analyzing at least a portion of the data using a computerized interpretation engine to generate results, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9; See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters);
outputting information based at least in part on the results, wherein the information characterizes drilling performance for the drilling of the stand (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9; See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters); and
computing at least one benchmark for analyzing subsequent drilling using the characterized drilling performance (See Para 0034 drilling parameter sensors…position indicators; See Para 0048 drill pipe position data from drilling information system; See Para 0052 compares the position and performance of the directional drilling tool against the well plan…expected performance parameters).  
ISRAEL further teaches:
wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utilized to compute at least one benchmark for analysis of subsequent drilling (See Para 0021, 0078, 0098, 0100 block position; See Para 0026-0030, 0088-0105 benchmark).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein the data comprise real-time rig block position data received during drilling of a stand for one of the plurality of wells, wherein the results comprise comparison results for the drilling of the stand with respect to a benchmark, wherein the information characterizes drilling performance for the drilling of the stand, and wherein the characterized drilling performance is utilized to compute at least one benchmark for analysis of subsequent drilling.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to monitor and manage well drilling and production operations. 

With respect to Claim 21, ISRAEL further teaches:
wherein 
the information that characterizes drilling performance comprises at least one drilling speed metric (See Para 0021, 0026, 0078, 0088-0105 ROP; See Para 0099 related parameters….stick slip).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein 
the information that characterizes drilling performance comprises at least one drilling speed metric.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to monitor and manage well drilling and production operations.

With respect to Claim 22, ISRAEL further teaches:
wherein 
the at least one drilling speed metric comprises at least one of a rate of penetration and a slips-to-slips time (See Para 0021, 0026, 0078, 0088-0105 ROP; See Para 0099 related parameters….stick slip).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein 
the information that characterizes drilling performance comprises at least one drilling speed metric.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to monitor and manage well drilling and production operations.

With respect to Claim 23, MEBANE teaches:
comprising 
controlling the drilling based at least in 25part on the characterized drilling performance (See Para 0030 drilling control).

Claims 6, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MEBANE, III (US 2015/0053483) (hereinafter “MEBANE”) in view of ISRAEL ET AL. (US 2016/0053603) (hereinafter “ISRAEL”), BOONE (US 2015/0053482).

With respect to Claim 6, ISRAEL further teaches:
wherein the characterized drilling performance comprises net rate of penetration and gross rate of penetration (See Para 0021, 0026, 0078, 0088-0105 ROP; See Para 0026-0030, 0088-0105 benchmark).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein the characterized drilling performance comprises net rate of penetration and gross rate of penetration.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to monitor and manage well drilling and production operations.
BOONE further teaches:
wherein 
the data comprise rig hook load data, wherein the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data (See Para 0023 block position, hookload; See Para 0055 downtime or non productive time).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein 
the data comprise rig hook load data, wherein the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to minimize downtime.

With respect to Claim 18, MEBANE teaches all the limitations of Claim 16.
However MEBANE is silent to the language of:
wherein the data comprise rig hook load data, and wherein the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data.
BOONE further teaches:
wherein 
the data comprise rig hook load data (See Para 0023 block position, hookload), and 
wherein 
the results comprise non-productive time results based at least in part on the rig block position data and the rig hook load data (See Para 0055 downtime or non productive time).

One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to minimize downtime.

With respect to Claim 20, MEBANE teaches all the limitations of Claim 16 and teaches:
wherein 
the computerized interpretation engine comprises an inference engine (See Para 0033-0038 The rig site network allows data to be collected form the drilling equipment controllers, drilling parameter sensors, and downhole sensors and tool…process controllers and/or the drilling information systems…high speed communication; See 0053; See Figs. 1A-1B, 9),
However MEBANE is silent to the language of:
wherein the data comprise rig hook load data, and wherein the results comprise non- productive time results based at least in part on the rig block position data and the rig hook load data.
BOONE further teaches: 
wherein 
the data comprise rig hook load data (See Para 0023 block position, hookload), and 
wherein 
See Para 0055 downtime or non productive time).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify MEBANE to include wherein the data comprise rig hook load data, and wherein the results comprise non- productive time results based at least in part on the rig block position data and the rig hook load data.
One of ordinary skill in the art would have been motivated to modify MEBANE because it would be beneficial to minimize downtime.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864